Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the requested link bandwidth”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al (us 2012/0033667) (hereinafter Ven) in view of Sundqvist et al (us 2003/0187986) (hereinafter Sun).
	As regarding claim 1, Ven discloses providing a multicast traceroute facility (see Ven 0017, tracing multicast path) for a plurality of interconnected router nodes which are configured to communicate IP multicast traffic amongst hosts (see Ven 0011,0014, multicast network with plurality of routers…multicast traffic from source nodes to receiver nodes), the multicast traceroute facility being for use in processing a multicast traceroute batch query packet which indicates a batch of multicast traceroute queries of a batch query for identifying a plurality of traced paths for a batch of IP multicast traffic flows (see Ven 0018,0022, issue multicast trace request via multicast network), each traced path being associated with one or more links (see Ven 0026,0028, path information associated with multicast path traced); and causing the batch of IP multicast 
Ven is silent in regard to the concept of each having a link metric that is identified to satisfy a requested link metric.
Sun teaches the concept of each having a link metric that is identified to satisfy a requested link metric (see Sun 0051, the resource map contains information of how much bandwidth that are available and reserved over time on a per link basis).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sun because they're analogous art.  A person would have been motivated to modify Ven with Sun’s teaching for the purpose of efficiently managing routing in the network.

As regarding claim 2, Ven-Sun discloses the requested link metric comprises a requested link bandwidth (see Sun par 0051, link bandwidth).  The same motivation was utilized in claim 1 applied equally well to claim 2.

As regarding claim 3, Ven-Sun discloses processing associated with the multicast traceroute batch query packet causes resources for satisfying the requested link bandwidth to be reserved for a predetermined or specified time period (see Sun .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ven in view of Sun as applied to claim 1 above and further in view of Mentze et al (us 2012012954). (hereinafter Mentze).
As regarding claim 4, Ven-Sun discloses the invention as claims in claim 1 above but silent in regard to the concept of the plurality of interconnected router nodes comprise a plurality of interconnected switches of an IP network media data router.
Mentze teaches the concept of the plurality of interconnected router nodes comprise a plurality of interconnected switches of an IP network media data router (see Mentze 0017, edge device is the network switch or router in the packet network).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mentze because they're analogous art.  A person would have been motivated to modify Ven-Sun with Mentze’s teaching for the purpose of efficiently managing routing in the network.

Allowable Subject Matter
Claims 5-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUYEN M DOAN/Primary Examiner, Art Unit 2452